Citation Nr: 0303319	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  88-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
hypertrophic osteoarthritis of the lumbosacral vertebra.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1987 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and the 
issue currently on appeal was remanded to the RO in March 
2000.    

In February 2003, the undersigned granted the veteran's 
motion to advance on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2002).  


FINDING OF FACT

The veteran's service-connected hypertrophic osteoarthritis, 
lumbosacral vertebra is manifested by complaints of pain in 
the low back radiating into the lower extremities, severe 
limitation of motion, and muscle spasm with additional 
functional loss due to pain resulting in a disability picture 
which more nearly approximates pronounced intervertebral disc 
syndrome.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 
percent for the veteran's service-connected hypertrophic 
osteoarthritis, lumbosacral vertebra have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, reports of VA medical examinations, and 
correspondence from the veteran.  As the record shows that 
the veteran has been afforded a VA examination in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for hypertrophic 
osteoarthritis, lumbosacral vertebra.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a September 2001 supplemental statement of the 
case, the veteran was informed of the assistance which VA 
would furnish in connection with this claim.  He was 
specifically advised that if he had any evidence which would 
support his claim for an increased rating, he should identify 
the evidence so VA could assist in obtaining it.  The Board 
finds that the veteran has been substantial compliance with 
the notification provisions of VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under the circumstances 
of this case where the veteran has requested an expedited 
appeal process due to advancing age and severe health 
problems, the Board believes that no useful purpose would be 
served by further delaying appellate review for any 
additional notifications to the veteran under VCAA.  

Analysis

An August 1970 rating decision granted service connection for 
chronic hypertrophic arthritis of the lumbosacral vertebra as 
secondary to service-connected amputations of toes on the 
right foot and assigned a non-compensable evaluation under 
Diagnostic Code 5010.  

The veteran's current appeal began in July 1987 with his 
submission of a claim for an increased rating for his 
hypertrophic osteoarthritis, lumbosacral vertebra which was 
assigned a non-compensable evaluation at that time.  In a 
January 1989 rating decision, the RO granted an increased 
rating to 10 percent, effective from July 24, 1987.  In a 
July 1992 decision, the rating was increased to 20 percent 
effective from May 6, 1992.  In January 1993, an increased 
rating to 40 percent effective from May 6, 1992 was granted.  
In the introduction to a March 2000 Board decision, it was 
noted that the veteran's claim for an increased rating had 
been active since July 1987 despite the fact that the RO had 
considered the January 1989 rating decision a full grant of 
the benefit on appeal.  In a September 2001 rating decision, 
the RO granted an effective date for the 40 percent 
evaluation back to July 24, 1987, the date of submission of 
the increased rating claim.  

The present appeal involves the veteran's claim that the 
severity of his service-connected hypertrophic 
osteoarthritis, lumbosacral vertebra warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The veteran's service-connected hypertrophic osteoarthritis, 
lumbosacral vertebra has been rated by the RO under the 
provisions of 5292.  Diagnostic Code 5292 provides for the 
evaluation of limitation of motion of the lumbar spine.  When 
the limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.  38 C.F.R. Part 4, Code 5292.  

The RO has also rated the disability under Diagnostic Code 
5295.  This Code provides criteria for rating lumbosacral 
strain.  A 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  It is noted 
that 40 percent is the maximum rating provided under this 
Code.

As the veteran is already receiving the schedular maximum 
under both Diagnostic Code 5292 and Diagnostic Code 5295, an 
increased rating cannot be assigned based on these rating 
criteria.  

The Board notes here that the RO has apparently considered 
whether a higher rating could be assigned under the 
provisions of Diagnostic Code 5293 for intervertebral disc 
syndrome.  A review of the evidence of record does not reveal 
a clear diagnosis of intervertebral disc syndrome.  However, 
at the time of the most recent VA examinations conducted in 
November 2000 it was noted that the veteran had lumbar 
spondylosis with secondary canal stenosis as well as 
anterolisthesis.  The examiner made a passing reference to 
degenerative disc disease, but did not list that disorder 
among the examination diagnoses.  The Board notes, however, 
that the record does include some x-ray evidence of bulging 
discs.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that consideration under Code 5293 is 
appropriate. 

The highest available rating under Code 5293 is 60 percent.  
Such a rating is warranted for pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  In view of the veteran's complaints of 
pain, the clinically demonstrated muscle spasm, and the 
special test evidence of disc problems, the Board finds that 
the disability picture presented in the present case (with 
consideration given to additional functional loss due to 
pain, fatigue, weakness and incoordination, including during 
flare-ups) more nearly approximates the criteria for a 60 
percent rating under Code 5293.  38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59.

The Board also notes that the rating criteria for evaluation 
of intervertebral disc syndrome have been recently revised.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  However, under 
the facts of this case, the highest available rating under 
the new criteria is also 60 percent.  There is thus no 
benefit which the veteran could gain by rating his disability 
under the new criteria.  There is therefore no prejudice to 
the veteran as a result of the failure to advise him of the 
new criteria before issuing this appellate decision.   


ORDER


Entitlement to a disability rating of 60 percent for 
hypertrophic osteoarthritis of the lumbosacral vertebra is 
warranted.  To this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

